DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
2.	Applicant’s response filed on July 22, 2022 have been considered.  Claims 1, 4-5, 11, 14-15, and 21 have been amended. Claims 3, 6, 13, and 16 have been canceled.  Claims 1, 4-5, 7-11, 14-15, and 17-22 are pending. 

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-5, 7-11, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 2017/0353309 A1), in view of Shi (U.S. 2020/0412521 A1, provisional application filed on May 22, 2018, hereinafter “Provisional”), in view of Matsumoto et al. (“IKP: Turning a PKI Around with Decentralized Automated Incentives”, 2017 IEEE Symposium on Security and Privacy), further in view of Inoue (U.S. 2019/0244227 A1).
Referring to claims 1, 11, 21:
Gray teaches:
           A computer-implemented method, comprising:
adding, to an instruction set of a blockchain virtual machine that is associated with a blockchain network and that by default does not support an operation for a signature verification that corresponds to a signature algorithm, a signature verification instruction (see Gray, [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use use of public and private keys [i.e., a signature verification ] ensures that transactions are impervious to fraud’; [0042] ‘to implement a call to a cryptlet, the CMP (cryptographic middleware platform) may use a virtual machine that runs the smart contracts [i.e., a blockchain ] and that is modified to add a new instruction for accessing the cryptodelegate.’);  
adding, to an instruction set of a smart contract compiler, the signature verification instruction (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’); 
generating, by using the smart contract compiler, a service smart contract that includes at least the signature verification instruction (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’); and 
deploying, in the blockchain network, the service smart contract that includes at least the signature verification instruction defining the operation for the signature verification, wherein the operation for the signature verification is used to verify, by using a public key associated with the signature algorithm, any service signature that has been generated by using the signature algorithm based on a public key associated with the service signature (see Gray, [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use use of public and private keys [i.e., a signature verification ] ensures that transactions are impervious to fraud’; [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature ]’; [0025] ‘checks signature for validity’; [0041] ‘record their signed transactions authentically [i.e., authenticating the signed transaction via verifying the service signature ] to the blockchain database.’; [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’); 
invoking, by a node in the blockchain network, the service smart contract by using the blockchain virtual machine (see Gray, [0042] ‘to implement a call to a cryptlet, the CMP (cryptographic middleware platform) may use a virtual machine that runs the smart contracts [i.e., a blockchain ] and that is modified to add a new instruction for accessing the cryptodelegate.’); 
triggering, by the node in the blockchain network, execution of the code logics for performing the particular signature verification based on the particular signature verification instruction in the service smart contract by using the blockchain virtual machine (see Gray, [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use use of public and private keys [i.e., a signature verification ] ensures that transactions are impervious to fraud’; [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature ]’; [0025] ‘checks signature for validity’; [0041] ‘record their signed transactions authentically [i.e., authenticating the signed transaction via verifying the service signature ] to the blockchain database.’;); and 
performing, by the node in the blockchain network, the operation for the particular type of signature verification on the service signature associated with a service initiation transaction that has been broadcasted to the blockchain network, wherein the service initiation transaction comprises (i) the service signature that has been generated by using a signature algorithm and (ii) a signed data corresponding to the service signature (see Gray, [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature for the transaction ]’). 
Gray discloses the signature verification (see Gray, [0015] ‘use of public and private keys [i.e., a particular type of signature verification ] ensures that transactions are impervious to fraud’).  However, Gray does not disclose a particular type of signature verification.
Gray does not explicitly disclose deploying, in the blockchain virtual machine, code logics for performing a particular signature verification corresponding to the particular signature verification instruction.
Gray disclose signed data corresponding to the service signature (see Gray, [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature for the transaction (data) ]’).  However, Gray does not disclose the abstract. 
	Shi discloses a particular type of signature verification: the RSA signature verification (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray, because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002])
	Matsumoto discloses deploying, in the blockchain virtual machine, code logics for performing a particular signature verification corresponding to the particular signature verification instruction (see Matsumoto, § IX.A “the current version of Ethereum does not support RSA signature verification, which hindered our effort to determine the approximate cost of operations in IKP. We overcame this obstacle by using a modified version of the JavaScript-based Ethereum virtual machine [18]. The modification adds RSA verification [i.e., deploying, in the blockchain virtual machine, code logics for performing a particular signature verification corresponding to the particular signature verification instruction ] and sets its cost to be 200 gas;” § VIII “We instantiated the IKP authority as a smart contract called the IKP contract, thus providing a decentralized authority that does not need to be trusted.”; § IX.A “We measured the approximate computational steps (in Ethereum's gas) and approximate cost (in US dollars) for creating the IKP contract and for each operation supported by the IKP contract. To convert the cost in gas to USD, we used the current standard price of 1.8×10−8 Ether ≈7.67×10−7 USD per unit of gas. For the purposes of testing, we assumed that all strings (used for domain and CA names) were a maximum of 32 bytes, and that the public keys for certificate verification were 2048-bit RSA keys…. we can also see that the cost of verifying an RSA-signed certificate is relatively low.”).
	In addition, Matsumoto discloses or suggests the abstract (see Matsumoto, p411, left col., 5th par. ‘in summary’; p412, left col. last par ‘summarize’; p417, section ‘A, Model’, 1st par ‘Table IV summarizes the payout amounts for each action in IKP’; p149, section ‘VII. Blockchain Background’ ‘a brief overview’).
               It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Matsumoto into the system of Gray to deploy, in the blockchain virtual machine, code logics for performing a particular signature verification corresponding to the particular signature verification instruction.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Matsumoto’s teaching could enhance the system of Gray, because Matsumoto discloses “We measured the approximate computational steps (in Ethereum's gas) and approximate cost (in US dollars) for creating the IKP contract and for each operation supported by the IKP contract. To convert the cost in gas to USD, we used the current standard price of 1.8×10−8 Ether ≈7.67×10−7 USD per unit of gas. For the purposes of testing, we assumed that all strings (used for domain and CA names) were a maximum of 32 bytes, and that the public keys for certificate verification were 2048-bit RSA keys…. we can also see that the cost of verifying an RSA-signed certificate is relatively low.” (see Matsumoto, § IX.A)
	 Inoue discloses or suggests the abstract (see Inoue, fig. 10; [0105] ‘outline’) 
 It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Inoue into the system of Gray to use the outline.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]); and “The combination of a smart contract and a distributed ledger (i.e., a blockchain) provides the opportunity for a consortium of entities (e.g., banks), referred to as members, to record transactions between the members and other parties.” (see Gray, [0015]).  Therefore, Inoue’s teaching of using an outline could enhance the Gray’s system of “recording transactions between the members and other parties”, because outline is “a general description or plan giving the essential features of something but not the detail” (according to outline definition from Google Search).
Referring to claims 4, 14:
		Gray, Shi, Matsumoto, and Inoue further disclose:
                     wherein the service initiation transaction comprises the public key (see Gray, [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’. And, Inoue, fig. 10; [0059] [0093] ‘the node 40 decrypts an electronic signature included in the received information registration request transaction by using a public key included in the received information registration request transaction, … judges the validity of the electronic signature’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Inoue into the system of Gray to use the public key to verify the signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Inoue’s teaching could enhance the system of Gray, using the public key to verify the signature can ensure data integrity.
Referring to claims 5, 15:
		Gray, Shi, Matsumoto, and Inoue further disclose:
	wherein the service smart contract comprises the public key used to verify the service signature (see Gray, [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’; [0020] ‘An identity key (e.g., public key) for the computer code of the cryptlet is generated for inclusion in the smart contract’).
Referring to claims 7, 17:
		Gray, Shi, and Matsumoto further disclose:
           generating, by using the smart contract compiler, a second service smart contract that includes a contract identifier of a signature verification smart contract that has been predeployed in the blockchain network (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., where ‘methods of a cryptlet’ corresponding to a contract identifier of a smart contract that has been predelpoyed ] with the address of the cryptodelegate as follows:’).
Referring to claims 8, 18:
		Gray, Shi, Matsumoto, and Inoue further disclose:
	    invoking, by the node in the blockchain network, the signature verification smart contract based on the contract identifier of the signature verification smart contract included in the second service smart contract by using the blockchain virtual machine (see Gray, [0022] ‘the callback function of the smart contract to be invoked to handle the event,’; [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., where ‘methods of a cryptlet’ corresponding to a contract identifier of a smart contract ] with the address of the cryptodelegate as follows:’. And, Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
         	             It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature, and to deploy RSA signature verification logic corresponding to the RSA signature verification instruction in a blokchain virtual machine.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray,  because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002]) 
Referring to claims 9, 19:
		Gray, Shi, Matsumoto, and Inoue further disclose:
           wherein the instruction set of the blockchain virtual machine further includes at least one Ethereum instruction, and the Ethereum instruction is an instruction in an instruction set of an Ethereum virtual machine (see Gray, [0042] ‘a compiler for an Ethereum virtual machine’).
Referring to claims 10, 20:
		Gray, Shi, Matsumoto, and Inoue further disclose:
           	deploying relevant logic corresponding to the at least one Ethereum instruction included in the instruction set of the blockchain virtual machine in the blockchain virtual machine (see Gray, [0042] ‘a compiler for an Ethereum virtual machine’. And, Shi, [0031] ‘crypto engine 404 can perform any cryptographic functions [i.e., deploying the RSA signature verification logic corresponding to the RSA signature verification instruction in the blockchain virtual machine ] (e.g., encryption, decryption, hashing), distributed consensus operations (e.g., performing proof of work and/or proof of stake operations to validate transactions for mining), or any other blockchain operations (e.g., run a DApp, run a light client, add transactions/data to a blockchain)’,  ‘hypervisor [i.e., virtual machine ]’ ‘RSA signature’. And, Provisional, page 9, 2nd par, ‘a blockchain chip with crypto engines’; page 12, last line ‘RSA signature’; page 13, item 6 ‘running on the node using hypervisor’).
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature, and to deploy RSA signature verification logic corresponding to the RSA signature verification instruction in a blokchain virtual machine.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray,  because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002])
Referring to claim 22:
		Gray, Shi, Matsumoto, and Inoue further disclose:
                     wherein the particular type of signature algorithm is an RSA signature algorithm, and wherein the service signature is an RSA service signature (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
	  	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray, because RSA signature verification is well-known and popular for network security.   

Response to Arguments
5.	Applicant's arguments filed July 12, 2022 have been considered but they are not persuasive.
(a)	Applicant submits:
“Applicant notes that in rejecting features relating to “an abstract of signed data,” the Office Action cites to paragraph 105 of Inoue, which states “[i]n this example embodiment, the outline of the present invention will be described.”. Applicant respectfully submits that this cited portion of Inoue is silent with respect to, and has not been shown to disclose or to suggest that “the service initiation transaction comprises” “an abstract of signed data corresponding to the service signature,” as recited by amended claim 1.” (see page 9, 2nd par)
Examiner maintains:
As an initial matter, what is quoted in the Office Action is term ‘outline’ from Inoue, [0105]. 
Gray discloses: [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature for the transaction (data) ]’.
Therefore, Gray discloses generating a service signature for the transaction (data).
Inoue discloses or suggests abstract (see Inoue, [0105] ‘outline’).
In addition, Matsumoto further discloses or suggests abstract (see Matsumoto, p411, left col., 5th par. ‘in summary’; p412, left col. last par ‘summarize’; p417, section ‘A, Model’, 1st par ‘Table IV summarizes the payout amounts for each action in IKP’; p149, section ‘VII. Blockchain Background’ ‘a brief overview’).
Thus, the combination of references disclose or to suggest that “the service initiation transaction comprises” “an abstract of signed data corresponding to the service signature,” as recited by amended claim 1.
(b)	Applicant submits:
“The Office Action has also not shown that the cited portions of Gray, Shi, Matsumoto, and Inoue disclose or suggest that “the service initiation transaction comprises the service signature.”” (see page 9, last par)
Examiner maintains:
Gray discloses: [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature for the transaction (data)]’.
Therefore, the reference disclose or suggest that “the service initiation transaction comprises the service signature.”, as claimed.
(c)	Applicant submits:
“Applicant respectfully asserts that the cited portion of Gray has not been shown to disclose or to suggest that “the service initiation transaction comprises... the service signature that has been generated by using the particular type of signature algorithm,” as recited in amended claim 1.” (see page 10, 2nd par)
Examiner maintains:
Gray discloses: [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature for the transaction (data)]’.
Therefore, the reference disclose or suggest that “the service initiation transaction comprises the service signature.”, as claimed.
Shi discloses a particular type of signature verification: the RSA signature verification (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
Therefore, the combination of references disclose or suggest “the service initiation transaction comprises... the service signature that has been generated by using the particular type of signature algorithm,” as recited in amended claim 1.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Basu; Saswata et al. (US 20220173893 A1) disclose non-fungible token blockchain processing;
(b)	Auerbach; Ira et al. (US 11334883 B1) disclose Systems, methods, and program products for modifying the supply, depositing, holding and/or distributing collateral as a stable value token in the form of digital assets;
(c)	YAKIRA; David et al. (US 20220038264 A1) disclose decentralized key generation and distribution over a blockchain-based network;
(d)	KNOBEL; Todd (US 20210319441 A1) disclose utility token-based systems and methods;
(e)	So; Michael et al. (US 11139955 B1) disclose Systems, methods, and program products for loaning digital assets and for depositing, holding and/or distributing collateral as a token in the form of digital assets on an underlying blockchain;
(f)	PETERSEN; Christopher L.(US 20210075623 A1) disclose decentralized data verification;
(g)	BHAMIDIPATI; Venkata Siva Vijayendra et al. (US 20200177372 A1) disclose adaptive security for smart contracts using high granularity metrics.

 7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492